                IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division



UNITED STATES OF AMERICA                             No. l:19-CR-59


                V.                                   The Honorable Liam O'Grady

DANIEL EVERETTE HALE,                                FILED UNDER SEAL


                       Defendant.


                                             ORDER


        Upon the Motion of the United States and good cause having been shown, it is hereby
ORDERED that:

        (1)    The U.S. Attorney's Office for the Eastern District of Virginia is authorized to
provide sealed copies of the indictment returned on March 7,2019,to the Federal Bureau of
Investigation, as well as counsel for the|




        (2)    The above-captioned matter and related court file shall remain under seal pursuant
to, and on the conditions specified in, the Order entered on March 7,2019; and
        (3)    The government's Motion and this Sealing Order shall be placed under seal until
the indictment is unsealed.




Date:                   ^S              \
        Alexandria, Virginia                         The Honorable Liar
                                                     U.S. District Court Jud^
